                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO C. LOPEZ-PENA,                     :
     Petitioner                          :
                                         :             No. 1:20-cv-183
      v.                                 :
                                         :             (Judge Kane)
WILLIAM BARR, et al.,                    :
     Respondents                         :

                                     ORDER

      AND NOW, on this 6th day of March 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for lack of
         jurisdiction; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
